Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158235
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  STATE TREASURER,                                                                                     Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 158235
                                                                    COA: 340165
                                                                    Wayne CC: 17-004671-CZ
  DAMON S. ALLEN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 25, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
           s0904
                                                                               Clerk